                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Karen Meyers as Administratrix of the         :   Case No. 1:17-cv-521
 Estate of Gabriel Taye, et al,                :
                                               :   Judge: Timothy S. Black
                       Plaintiffs,             :
         v.                                    :
                                               :
 Cincinnati Board of Education et al.,         :
                                               :
                       Defendants.             :

               STIPULATED PROTECTIVE ORDER FOR THE PROTECTION
                        OF CONFIDENTIAL INFORMATION

         Undersigned counsel, on behalf of their respective parties, move the Court to enter into the

following protective order (“Order”). The Court recognizes that discovery activity in this case will

require the disclosure of autopsy records, medical and mental health records, student records, and

other sensitive personal information of parties and non-parties, including minors and students.

Under Rule 26(c) of the Federal Rules of Civil Procedure and federal law protecting such

information, good cause exists to protect this information from public disclosure. In the absence of

a suitable protective order safeguarding the confidentiality of such information, the parties would

be hampered in their ability to obtain and produce such information. Accordingly, the parties

stipulate and the Court ORDERS that the parties shall be bound by the following restrictions of this

Order:

                         INFORMATION SUBJECT TO THIS ORDER

         1.     This Order shall govern all documents (including all “documents” as defined in Fed.

R. Civ. P. 34(a)) and other products of discovery obtained by the parties from one another, and from

non-parties, all information copied or derived therefrom, as well as all copies, excerpts, summaries

or compilations thereof, including documents produced pursuant to requests authorized by the
Federal Rules of Civil Procedure, answers to interrogatories, deposition transcripts, responses to

requests for admission, affidavits, declarations, expert reports, and other such material and

information as may be produced during the course of this litigation.

       2a. Any party or non-party that produces information as to which it then has a reasonable

good faith basis in law and fact to believe is autopsy records, medical records, mental health records,

student records, or other sensitive personal information of parties and non-parties, including minors

and students, at the time of production, shall designate such information “CONFIDENTIAL.”

Information designated “CONFIDENTIAL” is “Confidential Information” and shall thereafter be

subject to the provisions of this Order.

       2b.     Information that is properly in the public domain at the time of disclosure,

independently developed by the receiving party, or that is in the possession of or becomes available

to the receiving party other than through discovery in this action is not Confidential Information

subject to this Protective Order.

       3. Confidential Information shall be so designated by stamping “CONFIDENTIAL” on

each page. If the Confidential Information cannot be so labeled, it must be designated

“CONFIDENTIAL” in some other conspicuous manner (e.g., by placing a “CONFIDENTIAL”

label on the outside of any electronic device containing Confidential information).

       4. Parties may designate as confidential any deposition testimony regarding documents

identified as Confidential Information when referenced in any deposition by making such

designation on the record at the time of the deposition. If no Confidential Information designation

is made during a deposition, the contents shall be treated as confidential under this Order until 15

days after receipt of the deposition transcript. Within that time period, any party wishing to

designate all or any portion of the deposition transcript as confidential shall make the appropriate

designation in writing and shall then serve that designation by electronic or U.S. mail upon counsel


                                                  2
for all parties. However, if no party orders a copy of the deposition transcript at the time of the

deposition or within 5 business days of the deposition, the contents of the deposition in its entirety

shall be treated as confidential up to and until a copy of the transcript is ordered.

       5. In the event of an inadvertent disclosure of Confidential Information without proper

designation, the disclosing party shall inform the other party of the error. Inadvertent failure to

designate any information pursuant to this Order shall not constitute a waiver of an otherwise valid

claim for protection, so long as such claim is asserted within 30 days after the discovery of the

inadvertent disclosure. Following discovery of the inadvertent disclosure, the disclosing party shall

provide within 3 business days a properly designated set of such Confidential Information to the

other party, whom shall destroy copies of the improperly designated documents and certify such

destruction to the disclosing party. Nothing in this Protective Order is intended to, or shall be

deemed to, alter the operation of Fed. R. Civ. P. 26 or Fed. R. Evid. 502 regarding inadvertent

disclosure of information subject to a valid privilege or protection in this litigation.

       6. Confidential Information protected by this Order may be disclosed only to the following:

               a.      Counsel of record;

               b.      Members of the legal, paralegal, secretarial, and clerical staff of such counsel;

               c.      The Court and its personnel;

               d.      Expert consultants or witnesses retained by any party;

               e.      Parties,

                             i. For the Cincinnati Board of Education, this only includes the Board

                                  members, the Superintendent, and legal counsel; and

                            ii. For Defendant Margaret McLaughlin, this only includes Margaret

                                  McLaughlin, the Cincinnati Health Commissioner, the Chair of the

                                  Board of Health and legal counsel;



                                                    3
               f.     A deponent and his or her attorney, but only during the course of his or her
                      deposition;

               g.     Court reporters and videographers and their personnel engaged in

               proceedings incident to preparation for trial or engaged in trial;

               h.     Defendants’ insurers, claim adjusters, and personnel;

               i.     Professional vendors and their employees, including copy services, e-

               discovery services, trial graphics services, and translation services, engaged by

               counsel.

       7. Prior to receiving any Confidential Information, any person described in Paragraph 6(d)-

(i) shall be furnished with a copy of this Order and execute the Agreement attached as Exhibit A.

The signed Agreement shall be maintained by counsel until the conclusion of this action.

       8. While protected by this Order, any Confidential Information shall be held in confidence

by each person to whom it is disclosed.

       9. Any document subject to this Order that is used at trial, in discovery, in a deposition,

expert report, pleading, or in any other way so as to make it a potentially public record, shall be

submitted “under seal” with prior permission of the Court, upon motion and for good cause shown.

This Order does not authorize filing protected Confidential Information under seal. No document

may be filed with the Court under seal without prior permission as to each such filing, upon motion

and for good cause shown, including the legal basis for filing under seal. See Procter & Gamble Co.

v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996).

       10. Within 30 days following a final determination of this litigation, every person or party

to whom Confidential Information has been furnished or produced shall destroy all copies to the

extent permitted by law, and provide the producing party with counsel’s certification of that

destruction. This paragraph includes deposition exhibits, but not attorney notes. This paragraph

does not require any party to return or destroy any information which was filed with the Court.


                                                  4
       11. This Order is entered solely for the purpose of protecting the confidentiality of

information and facilitating the exchange of documents and information between the parties to this

proceeding and may be amended as needed by the mutual consent and agreement of counsel, subject

to the ultimate approval of the Court, as provided below.

       12. After the termination of this proceeding, this Order shall continue to be binding upon the

parties, and upon all persons to whom Confidential Information has been disclosed or

communicated, and the Court shall retain jurisdiction for enforcement of its provisions.

       13. Notwithstanding the above statements, this Order does not govern the procedures for the

use of the documents or information to which this Order applies at any trial of this matter. Rather,

in the event of a trial of this matter, the parties will work to enter into a written agreement as to the

use of the documents or information to which this Order applies at any such trial, subject to the

instructions of the Court.

               This Order is subject to modification by the Court.

IT IS SO ORDERED.

 1/31/2020
______________                                           s/Timothy S. Black
                                                       ___________________________________
Date                                                   Timothy S. Black
                                                       United States District Judge




                                                   5
Approved by and agreed to:

 /s/ Jennifer L. Branch                            /s/ Aaron M. Herzig
 Jennifer L. Branch (0038893)                     Aaron M. Herzig (0079371)
 Trial Attorney for Plaintiff Estate of Gabriel   Philip D. Williamson (0097174)
 Taye and Cornelia Reynolds                       Taft Stettinius & Hollister
 Alphonse A. Gerhardstein (0032053)               425 Walnut Street, Suite 180
 Attorneys for Plaintiff Estate of Gabriel Taye   Cincinnati, OH 45202
 and Cornelia Reynolds                            Phone: (513) 381-2838
 Gerhardstein & Branch Co. LPA                    Fax: (513) 381-0205
 441 Vine Street, Suite 3400                      aherzig@taftlaw.com
 Cincinnati, Ohio 45202                           pwilliamson@taftlaw.com
 Tel: (513) 621-9100
 Fax: (513) 345-5543                              Daniel J. Hoying (0079689)
 jbranch@gbfirm.com                               Cincinnati Public Schools
 agerhardstein@gbfirm.com                         2651 Burnet Ave.
                                                  Cincinnati, OH 45219
 /s/ Carla L. Leader                              Phone: (513) 363-0114
 Carla L. Leader (0081597)                        Fax: (513) 363-0115
 Attorney for Plaintiff Estate of Gabriel Taye    hoyingd@cpsboe.k12.oh.us
 and Cornelia Reynolds
 The Law Office of Carla Loon Leader, LLC         R. Gary Winters (0018680)
 420 W. Loveland Avenue, Suite 109                Ian R. Smith (0068195)
 Loveland, OH 45140                               McCaslin Imbus & McCaslin
 Telephone: (513) 909-4332                        632 Vine Street, Suite 900
 Fax: (513) 206-9994                              Cincinnati, OH 45202
 carla@carlaleader.com                            Phone: (513) 421-4646
                                                  Fax: (513) 421-7929
 /s/ Michele L. Young                             rgwinters@mimlaw.com
 Michele L. Young (0062011)                       irsmith@mimlaw.com
 Gregory S. Young (0033617)
 Christine M. Hammond (0093647)                   Attorneys for Cincinnati Board of Education,
 Attorneys for Plaintiff Estate of Gabriel Taye    Mary Ronan, Ruthenia Jackson, and Jeffrey
 and Benyam Taye                                   McKenzie, Defendants
 Gregory S. Young Co., LPA
 600 Vine Street, Suite 402                       /s/Emily Smart Woerner
 Cincinnati, OH 45202                             Peter J. Stackpole (0072103)
 Telephone: (513) 721-1077                        Emily Smart Woerner (0089349)
 Fax: (513) 721-1919                              City of Cincinnati City Solicitor
 myoung@younginjurylaw.com                        801 Plum Street, Room 214
 chammond@younginjurylaw.com                      Cincinnati, Ohio 45202
                                                  Phone: (513) 352-3350
                                                  Fax: (513) 352-1515
                                                  peter.stackpole@cincinnati-oh.gov
                                                  emily.woerner@cincinnati-oh.gov
                                                  Attorneys for Defendant Margaret McLaughlin

                                                  John B. Welch , Esq.
                                                  Arnold Todaro Welch & Foliano
                                                  6
580 Lincoln Park Blvd., Suite 222
Dayton, Ohio 45429-3493
Phone: (937) 296-1600
Fax: (937) 296-1644
jwelch@arnoldlaw.net
Attorney for Defendant Margaret McLaughlin




7
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Karen Meyers as Administratrix of the        :   Case No. 1:17-cv-521
 Estate of Gabriel Taye, et al,               :
                                              :   Judge: Timothy S. Black
                      Plaintiffs,             :
        v.                                    :
                                              :
 Cincinnati Board of Education et al.,        :   ACKNOWLEDGEMENT AND
                                              :   AGREEMENT TO BE BOUND
                      Defendants.             :

        The undersigned acknowledges that he/she has read the Protective Order dated

_____________ in the above-captioned action and attached hereto, understands the terms, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Southern District of Ohio in matters relating to the Protective Order and

understands that the terms of the Protective Order obligate him/her to use documents designated

CONFIDENTIAL in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose such documents or information derived directly therefrom to any other

person, firm, or concern.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address: ________________________________________

_________________________________________________________

Date:
                              Signature




                                                  8
